Case 1:20-cv-09332-NLH-AMD Document 12 Filed 03/23/21 Page 1 of 11 PageID: 87



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY

    SHAMBRICA WASHINGTON,
                                          1:20-cv-09332-NLH-AMD
                   Plaintiff,
                                          OPINION
          v.

    FREEDOM MORTGAGE,

                   Defendant.


APPEARANCES:

SHAMBRICA WASHINGTON
8625 BRAESWOOD POINT
APT 1
COLORADO SPRINGS, CO 80920

      Plaintiff appearing pro se

JOSHUA M. LINK
DINSMORE & SHOHL LLP
1200 LIBERTY RIDGE DRIVE
SUITE 310
WAYNE, PA 190878

      On behalf of Defendant Freedom Mortgage

HILLMAN, District Judge

      This matter concerns claims by Plaintiff, Shambrica

Washington, appearing pro se, regarding how her mortgage

company, Defendant Freedom Mortgage Corporation, has allegedly

reported inaccurate information to the credit bureaus about the

status of a mortgage on a house she purchased in Georgia in 2011

and refinanced with Freedom Mortgage in 2012.          Plaintiff claims

that Freedom Mortgage is continuing to report that her account
Case 1:20-cv-09332-NLH-AMD Document 12 Filed 03/23/21 Page 2 of 11 PageID: 88



is open and pending foreclosure when the Georgia house was sold

in a foreclosure sale on August 11, 2017, and the balance was

paid in full on December 14, 2017 by the VA.          Plaintiff claims

that she first complained to Freedom Mortgage about the

inaccurate information on April 2, 2018, but Freedom Mortgage

has refused to correct the inaccuracy.

      In her complaint, which was filed in New Jersey state court

and removed to this Court, Plaintiff claims that Freedom

Mortgage has violated the Fair Credit Reporting Act (“FCRA”), 15

U.S.C. § 1681, et seq. 1     More specifically, Plaintiff alleges

that Freedom Mortgage has violated 15 U.S.C. § 1681e(b) and 15

U.S.C. § 1681(i).     Freedom Mortgage has moved to dismiss

Plaintiff’s complaint because the provisions upon which

Plaintiff bases her FCRA claims are only applicable to consumer

reporting agencies, and Freedom Mortgage is not a “consumer

reporting agency” as defined by the FCRA. 2        Instead, Freedom




1 This Court has jurisdiction over Plaintiff’s federal claims
under 28 U.S.C. § 1331.

2 15 U.S.C. § 1681a(f) provides, “The term ‘consumer reporting
agency’ means any person which, for monetary fees, dues, or on a
cooperative nonprofit basis, regularly engages in whole or in
part in the practice of assembling or evaluating consumer credit
information or other information on consumers for the purpose of
furnishing consumer reports to third parties, and which uses any
means or facility of interstate commerce for the purpose of
preparing or furnishing consumer reports.”


                                      2
Case 1:20-cv-09332-NLH-AMD Document 12 Filed 03/23/21 Page 3 of 11 PageID: 89



Mortgage is a “furnisher of information” under the FCRA. 3

Freedom Mortgage also argues that even if Plaintiff cited to the

FCRA provisions applicable to “furnishers of information,” 15

U.S.C. § 1681s–2 (“Responsibilities of furnishers of information

to consumer reporting agencies”), Plaintiff has failed to plead

the necessary elements to support such a violation of the FCRA.

      In response to Freedom Mortgage’s motion to dismiss,

Plaintiff filed a motion for leave to file an amended complaint.

Attached to her motion, and in partial compliance with Local

Civil Rule 15.1 (a), is a proposed amended complaint. 4         (Docket

No. 8.)    Plaintiff’s proposed amended complaint asserts the same

substantive allegations against Freedom Mortgage, and refers to

15 U.S.C. § 1681i(a)(1), (3), (5), (6) (“Procedure in case of

disputed accuracy”).      Plaintiff also asserts for the first time

counts for defamation and intentional infliction of emotional

distress.


3 Under the FCRA, “[credit reporting agencies or ‘CRAs’] collect
consumer credit data from ‘furnishers,’ such as banks and other
lenders, and organize that material into individualized credit
reports, which are used by commercial entities to assess a
particular consumer's creditworthiness.” Seamans v. Temple
University, 744 F.3d 853, 860 (3d Cir. 2014).

4 L. Civ. R. 15.1(a) requires attaching “a copy of the proposed
amended pleading,” which “shall indicate in what respect(s) it
differs from the pleading which it proposes to amend, by
bracketing or striking through materials to be deleted and
underlining materials to be added.” Plaintiff provides a
proposed amended complaint but she does not indicate how it
differs from her original complaint.
                                      3
Case 1:20-cv-09332-NLH-AMD Document 12 Filed 03/23/21 Page 4 of 11 PageID: 90



       When considering a motion to dismiss a complaint for

failure to state a claim upon which relief can be granted

pursuant to Federal Rule of Civil Procedure 12(b)(6), a court

must accept all well-pleaded allegations in the complaint as

true and view them in the light most favorable to the plaintiff.

Evancho v. Fisher, 423 F.3d 347, 351 (3d Cir. 2005).           It is well

settled that a pleading is sufficient if it contains “a short

and plain statement of the claim showing that the pleader is

entitled to relief.”      Fed. R. Civ. P. 8(a)(2).

      “While a complaint attacked by a Rule 12(b)(6) motion to

dismiss does not need detailed factual allegations, a

plaintiff’s obligation to provide the ‘grounds’ of his

‘entitle[ment] to relief’ requires more than labels and

conclusions, and a formulaic recitation of the elements of a

cause of action will not do . . . .”        Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007) (alteration in original)

(citations omitted) (first citing Conley v. Gibson, 355 U.S. 41,

47 (1957); Sanjuan v. Am. Bd. of Psychiatry & Neurology, Inc.,

40 F.3d 247, 251 (7th Cir. 1994); and then citing Papasan v.

Allain, 478 U.S. 265, 286 (1986)).

      Amendments to pleadings are governed by Federal Civil

Procedure Rule 15, which provides that the Court “should freely

give leave when justice so requires.”         Fed. R. Civ. P. 15(a)(2).

The Third Circuit has shown a strong liberality in allowing

                                      4
Case 1:20-cv-09332-NLH-AMD Document 12 Filed 03/23/21 Page 5 of 11 PageID: 91



amendments under Rule 15 in order to ensure that claims will be

decided on the merits rather than on technicalities.           Dole v.

Arco Chemical Co., 921 F.2d 484, 487 (3d Cir. 1990); Bechtel v.

Robinson, 886 F.2d 644, 652 (3d Cir. 1989).          An amendment must

be permitted in the absence of undue delay, bad faith, dilatory

motive, unfair prejudice, or futility of amendment.           Grayson v.

Mayview State Hosp., 293 F.3d 103, 108 (3d Cir. 2002) (citing

Foman v. Davis, 371 U.S. 178, 182 (1962)).

      The Court will grant Freedom Mortgage’s motion to dismiss,

deny Plaintiff’s motion to file the amended complaint attached

to her motion to amend, and provide Plaintiff with 30 days to

file an amended complaint, if she can do so in consideration of

the following:

      1.    Plaintiff’s current complaint and her proposed amended

complaint allege violations of the FCRA that pertain to credit

reporting agencies and not “furnishers of information” such as

Freedom Mortgage.     The FCRA is intended “to protect consumers

from the transmission of inaccurate information about them, and

to establish credit reporting practices that utilize accurate,

relevant, and current information in a confidential and

responsible manner.”      Cortez v. Trans Union, LLC, 617 F.3d 688,

706 (3d Cir. 2010).      The FCRA places certain duties on credit

reporting agencies and those who furnish information to consumer

reporting agencies.      The furnisher of information has a duty to

                                      5
Case 1:20-cv-09332-NLH-AMD Document 12 Filed 03/23/21 Page 6 of 11 PageID: 92



provide accurate information to the credit reporting agency, 15

U.S.C. § 1681s–2(a), and the credit reporting agency must

investigate promptly any reports of inaccuracies, 15 U.S.C. §

1681s–2(b).    The FCRA has several provisions that create

liability for violations of the Act, but some cannot be used by

a private individual to assert a claim for a violation of §

1681s-2(a), as such claims are only available to the Government.

SimmsParris v. Countrywide Financial Corp., 652 F.3d 355, 358

(3d Cir. 2011).

      Although a private citizen may bring an action under 15

U.S.C. § 1681s–2(b) against a furnisher, this cause of action is

not without limitations.      Id.   The duties that are placed on

furnishers of information by this subsection are implicated only

“[a]fter receiving notice pursuant to section 1681i(a)(2) of

this title of a dispute with regard to the completeness or

accuracy of any information provided by a person to a consumer

reporting agency.”     15 U.S.C. § 1681s–2(b)(1).       Notice under §

1681i(a)(2) must be given by a credit reporting agency, and

cannot come directly from the consumer.         Id. (citation omitted).

      To state a viable claim under the FCRA regarding the

interplay between the furnisher and the credit reporting agency,

a plaintiff must allege that she “(1) sent notice of disputed

information to a consumer reporting agency, (2) the consumer

reporting agency then notified the defendant furnisher of the

                                      6
Case 1:20-cv-09332-NLH-AMD Document 12 Filed 03/23/21 Page 7 of 11 PageID: 93



dispute, and (3) the furnisher failed to investigate and modify

the inaccurate information.”       Gittens v. Sterling Jewelers Inc.,

2016 WL 828098, at *2 (D.N.J. 2016) (citing SimmsParris, 652

F.3d at 358).     “The furnisher’s duty to investigate is not

triggered until it receives notice from the credit reporting

agency of the consumer’s dispute.”        Id. (citations omitted).

      Plaintiff’s complaint and proposed amended complaint fail

to cite to 15 U.S.C. § 1681s–2 regarding the duties of a

furnisher such as Freedom Mortgage, and they fail to aver

violations of the provisions applicable to Freedom Mortgage.

Nonetheless, Plaintiff’s proposed amended complaint alleges that

(1) Plaintiff notified several CRAs about Freedom Mortgage’s

reporting of the incorrect status of her mortgage, (2) both

Plaintiff and several CRAs notified Freedom Mortgage of this

error, and (3) despite being notified of this error by the CRAs,

Freedom Mortgage failed to investigate and modify the

information.    (Docket No. 8 at 12.)

      These allegations would be sufficient to support a FCRA-

violation count against Freedom Mortgage if they were premised

on 15 U.S.C. § 1681s–2.      Thus, even though her current complaint

and her proposed amended complaint do not properly aver the FCRA

provisions applicable to Freedom Mortgage, the Court will grant

Plaintiff leave to file an amended complaint with regard to her

FCRA violation claims because it would not be inequitable or

                                      7
Case 1:20-cv-09332-NLH-AMD Document 12 Filed 03/23/21 Page 8 of 11 PageID: 94



futile for her to do so.      Plaintiff shall keep in mind the

provisions of the FCRA applicable to Freedom Mortgage as a

furnisher, as well as the elements to properly state a FCRA

claim against a furnisher when filing her amended complaint.

      2.    In contrast to Plaintiff’s FCRA claims, the Court

finds that Plaintiff’s claims for defamation and intentional

infliction of emotional distress asserted in her proposed

amended complaint fail to state cognizable claims.           Plaintiff

alleges, “When a representative of Freedom Mortgage reported

inaccurate information to the credit bureaus pertaining to the

Plaintiff's Mortgage it gave creditors the impression that the

plaintiff was not trustworthy enough to obtain credit. . . . .

When Freedom Mortgage continued to report inaccurate information

the credit bureaus it had an adverse affect [sic] on how

creditors viewed the Plaintiff.”          (Docket No. 8 at 11.)

Plaintiff also alleges that by failing to correct the

information about her loan, Freedom Mortgage intentionally

inflicted emotional distress onto her, and the “mental anguish

caused by the defendant will leave and has left a devastating

impact on the Plaintiff and her family.”          (Id. at 13.)

      Both of these causes of action against Freedom Mortgage as

a furnisher appear to be preempted by the FCRA.          Section

1681t(b)(1)(F) of the FCRA states that “[n]o requirement or

prohibition may be imposed under the laws of any State ... with

                                      8
Case 1:20-cv-09332-NLH-AMD Document 12 Filed 03/23/21 Page 9 of 11 PageID: 95



respect to any subject matter regulated under ... section 1681s–

2 of this title, relating to the responsibilities of persons who

furnish information to consumer reporting agencies.”           15 U.S.C.

§ 1681t(b)(1)(F).     Although not yet addressed by the Third

Circuit, several other circuit courts have held that §

1681t(b)(1)(F) preempts all state and common law claims against

furnishers of information with respect to all subject matter

regulated under § 1681s-2.       Havassy v. Mercedes-Benz Financial

Services USA, LLC, 432 F. Supp. 3d 543, 547 (E.D. Pa. 2020)

(citing Purcell v. Bank of Am., 659 F.3d 622, 625–26 (7th Cir.

2011) (finding defamation claim preempted by § 1681t(b)(1)(F));

Macpherson v. JPMorgan Chase Bank, N.A., 665 F.3d 45, 47–48 (2d

Cir. 2011) (same); Marshall v. Swift River Academy, LLC, 327 F.

App'x 13, 15 (9th Cir. 2009) (same); Pinson v. Equifax Credit

Info. Servs., Inc., 316 F. App'x 744, 751 (10th Cir. 2009)

(finding state libel and false light invasion of privacy claims

to be preempted by § 1681t(b)(1)(F)).

      “Multiple district courts within the Third Circuit have

likewise adopted this conclusion and found that Section

1681t(b)(1)(F) preempts both state statutory and common law

claims against furnishers of information acting under Section

1681s-2.”    Id. (citing Lalonde v. Bank of Am., N.A., No. 16-

1586, 2016 WL 7734690, at *2 (W.D. Pa. Dec. 15, 2016), report

and recommendation adopted by 2017 WL 104965 (W.D. Pa. Jan. 11,

                                      9
Case 1:20-cv-09332-NLH-AMD Document 12 Filed 03/23/21 Page 10 of 11 PageID: 96



 2017); Prukala v. TD Bank USA, No. 16-0894, 2016 WL 6191912, at

 *3 (M.D. Pa. Oct. 24, 2016); Cicala v. Trans Union, LLC, Nos.

 15-6790, 15-6801, 2016 WL 2622377, at *4 (E.D. Pa. May 9, 2016);

 Vullings v. Trans Union, LLC, 115 F. Supp. 3d 538, 543 (E.D. Pa.

 2015); Grossman v. Trans Union, LLC, 992 F. Supp. 2d 495, 500

 (E.D. Pa. 2014); Goins v. MetLife Home Loans, No. 12-6639, 2014

 WL 5431154, at *6–7 (E.D. Pa. Oct. 24, 2014); Burrell v. DFS

 Servs., LLC, 753 F. Supp. 2d 438, 451 (D.N.J. 2010); Cosmas v.

 Am. Exp. Centurian Bank, 757 F. Supp. 2d 489, 500–01 (D.N.J.

 2010)); see also Bertollini v. Harrison, 2019 WL 2296150, at *4

 (D.N.J. 2019) (finding that § 1681t(b)(1)(F) expressly preempts

 Plaintiff’s state common law claims for defamation, fraud, and

 negligence) (citing Cosmos, 757 F. Supp. 2d at 501 (“[S]ection

 1681t(b)(1)(F) [ ] encompass[es] both statutory and common law

 claims[.]”); Burrell, 753 F. Supp. 2d at 451 (“[Section

 1681t(b)(1)(F)] leaves no room for state law claims against

 furnishers of information . . . , regardless of whether those

 claims are couched in terms of common law or state statutory

 obligations.”); Tutanji, 2012 WL 1964507, at *7 (“Plaintiff's

 common law claims pertaining to Defendant’s credit reporting are

 preempted pursuant to 15 U.S.C. § 1681t(b)(1)(F).”)).

      Importantly, the FCRA provides the relief that Plaintiff

 seeks for her common law claims.          See Reilly v. Vivint Solar,

 2021 WL 261084, at *9 (D.N.J. 2021) (citing 15 U.S.C. §

                                      10
Case 1:20-cv-09332-NLH-AMD Document 12 Filed 03/23/21 Page 11 of 11 PageID: 97



 1681o(a); 15 U.S.C. § 1681n(a)) (other citations omitted)

 (explaining that a plaintiff may recover actual damages for

 negligent violations of the FCRA, including emotional distress

 damages, and she may recover actual, punitive, or statutory

 damages for willful violations of the FCRA); see also Cortez v.

 Trans Union, LLC, 617 F.3d 688, 719-20 (3d Cir. 2010)

 (explaining that the fact that a plaintiff’s injuries relate to

 the stress and anxiety caused by a defendant’s conduct “is

 precisely the kind of injury that Congress must have known would

 result from violations of the FCRA”).        In sum, because the

 common law claims in Plaintiff’s proposed amended complaint are

 preempted by the FCRA, the Court finds it would be futile to

 permit Plaintiff to file an amended complaint to assert these

 claims.

                                 CONCLUSION

      The Court will grant Freedom Mortgage’s motion to dismiss

 Plaintiff’s complaint.      The Court will deny Plaintiff’s motion

 for leave to file the proposed amended complaint submitted in

 support of her motion.      The Court will provide Plaintiff with 30

 days to file an amended complaint, without the need for an

 accompanying motion, that is compliance with the Court’s

 direction above.     An appropriate Order will be entered.

 Date: March 23, 2021                        s/ Noel L. Hillman
 At Camden, New Jersey                     NOEL L. HILLMAN, U.S.D.J.


                                      11
